
	
		III
		110th CONGRESS
		2d Session
		S. RES. 543
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2008
			Mr. Thune (for himself,
			 Mr. Johnson, and
			 Mr. Bingaman) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week beginning May 11,
		  2008, as National Nursing Home Week.
	
	
		Whereas more than 1,500,000 elderly and disabled
			 individuals live in the nearly 16,000 nursing facilities in the United
			 States;
		Whereas the annual celebration of National Nursing Home
			 Week invites people in communities nationwide to recognize nursing home
			 residents and staff for their contributions to their communities;
		Whereas the theme for National Nursing Home Week in 2008
			 is Love is Ageless, emphasizing that each person, caregiver, and
			 community has an abundance of love, no matter what their age;
		Whereas love can be celebrated in a variety of ways, such
			 as through the telling of personal stories, traditions, friendship, and family;
			 and
		Whereas National Nursing Home Week recognizes the people
			 who provide care to the Nation’s most vulnerable population: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week beginning May 11, 2008, as National Nursing Home
			 Week;
			(2)recognizes that a
			 majority of people in the United States, because of social needs, disability,
			 trauma, or illness, will require long-term care services at some point in their
			 lives;
			(3)honors nursing
			 home residents and the people who care for them each day, including family
			 members, volunteers, and dedicated long-term care professionals, for their
			 contributions to their communities and the United States; and
			(4)encourages the
			 people of the United States to observe National Nursing Home Week with
			 appropriate ceremonies and activities.
			
